United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF AGRICULTURE, FSIS,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 08-1658
Issued: January 9, 2009

Oral Argument October 22, 2008

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 23, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 5, 2008 wage-earning capacity decision. He also appealed a
May 1, 2008 decision which denied modification of the wage-earning capacity decision.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUES
The issues are: (1) whether the Office met its burden of proof in reducing appellant’s
compensation based on its determination that the constructed position of cashier II represented
appellant’s wage-earning capacity; and (2) whether the Office properly denied modification of
appellant’s loss of wage-earning capacity determination.
FACTUAL HISTORY
On July 27, 1983 appellant, then a 31-year-old food inspector, fell at work and injured his
low back. The Office accepted his claim for lumbar strain, intervertebral disc disorder with

myelopathy, internal derangement of the left lateral meniscus and expanded his claim to include
chronic pain syndrome. Appellant stopped work on July 27, 1983 and received appropriate
compensation benefits for all periods of disability.1
Appellant came under the treatment of Dr. C. Chandra, a Board-certified orthopedic
surgeon. On January 24, 1984 he underwent a lumbar myelogram which revealed extradural
defect at L4-5 consistent with central herniated disc. On February 18, 1985 Dr. Chandra
performed a posterior lateral fusion at L4 to S1 with foraminotomy bilaterally at L4-5 and L5-S1
and with discectomy at L4-5. He diagnosed bilateral facet hypertrophy at L4-5, L5-S1 with
encroachment on the neuroforamina bilaterally at L4-5 and L5-S1 upon spinal cord and nerve
root. Subsequently, Dr. Chandra noted that appellant developed bilateral knee pain, worse on the
left. On November 11, 1985 he performed left arthroscopic partial synovectomy with
debridement and resection of medial suprapatellar plica and diagnosed internal derangement of
the left knee with reactive synovitis, small suprapatellar plica and a small radial tear on the left
lateral meniscus. On January 9, 1998 Dr. Chandra performed an arthroscopy and chondroplasty
and extensive debridement of the left knee joint and diagnosed degenerative arthritis with gout
and pseudogout in the left knee. Thereafter, he treated appellant for traumatic osteoarthritis with
overlying gouty arthritis of the knees and degenerative disc disease.
Appellant was also treated by Dr. Paul A. Broadstone, an orthopedic surgeon. On
February 6, 1990 Dr. Broadstone performed a repair of pseudoarthrosis with L4-5 posterior
instrumentation and posterior spinal fusion and diagnosed pseudoarthrosis at L4-5. Later reports
from him noted appellant’s fusion at L4-5 failed and he recommended a repair of the
pseudoarthrosis. On March 23, 1995 Dr. Broadstone performed an anterior retroperitoneal
approach to L4-5 and L4-5 anterior discectomy with interbody fusion and diagnosed
pseudoarthrosis of L4-5. He continued to treat appellant for low back pain, diagnosing facet
arthropathy, postoperative lumbar spine, status post fusion and status post internal fixation at
L4-5.
On April 20, 2006 Dr. Chandra opined that appellant could perform a sedentary job with
limited standing and sitting.
On March 15, 2007 Dr. Broadstone recommended a functional capacity evaluation. On
March 30, 2007 appellant underwent a functional capacity evaluation which revealed that he was
classified in the medium strength level, with restrictions of lifting up to 30 pounds occasionally
and 15 pounds frequently and carrying up to 30 pounds occasionally and 15 pounds frequently,
frequent walking, occasional stooping/repeated bending, kneeling to the right only and no
crouching. In a June 15, 2007 report, Dr. Broadstone noted treating appellant for axial lumbar
pain, right lower extremity weakness and pain. He provided work restrictions based on the
functional capacity evaluation and noted appellant could work full time at modified duty as
tolerated.
On June 27, 2007 appellant was referred for vocational rehabilitation. In a September 17,
2007 rehabilitation plan, the rehabilitation counselor recommended a 90-day job placement plan
1

On December 8, 1993 the Office issued appellant a schedule award for 15 percent impairment of the left leg.

2

and noted that appellant could perform medium physical demand category with restrictions of
lifting floor to knuckle and carrying of 30 pounds occasionally and 15 pounds frequently, with
positional restrictions of frequent walking, occasional stooping/repeated bending, kneeling to the
right knee only and no crouching. A rehabilitation plan was prepared and approved by the
rehabilitation counselor and appellant with the objective of obtaining a position of cashier II,
sales attendant, parking attendant and gate guard with average weekly wages of $302.00 for a
cashier II, $328.40 for a hotel clerk, $358.40 for a security guard. The counselor stated that these
jobs were within appellant’s educational capabilities based on vocational testing services. The
rehabilitation counselor noted that these positions were reasonably available in appellant’s
commuting area and attached job classification for the positions.
Appellant submitted an August 7, 2007 report from Dr. Chandra, who noted appellant
was doing well and diagnosed bilateral osteoarthritis secondary to trauma and left worse than
right, patellofemoral problems.
On October 17, 2007 the Office advised appellant that the rehabilitation plan was within
his work restrictions. The Office advised that the rehabilitation counselor’s vocational
evaluation and survey of the local labor market revealed a wage-earning capacity of $12,480.00
per year. The Office further advised appellant that at the end of the rehabilitation program,
whether employed or not, the Office would reduce his compensation.
Appellant submitted October 10 and November 1, 2007 reports from Dr. Broadstone,
who prescribed medication for lower extremity pain and for depression due to his work injury.
On December 19, 2007 Dr. Broadstone diagnosed facet arthropathy at L3-4 and status post
fusion and internal fixation at L4-5. He recommended appellant continue with restrictions
previously given and continue his home exercise program.
In vocational rehabilitation reports dated October 30 to December 31, 2007, the counselor
noted appellant had a felony conviction for conspiracy to commit arson and could not carry a gun
which might prohibit him from obtaining a security guard job.
Appellant submitted reports dated October 15 and December 20, 2007 from Dr. Chandra
for treatment of generalized soreness with tenderness around the knee cap. Dr. Chandra
diagnosed bilateral calcific menisci and mild arthritic changes.
In a vocational rehabilitation report dated January 15, 2008, the counselor noted that
appellant’s opportunities for employment were greatly reduced due to his age, lack of
transferable skills, length of unemployment and disabling conditions. He noted that had
appellant been motivated to return to work he would have been able to secure one of the
positions he was referred for during the job search. In an e-mail dated January 24, 2008, the
vocational rehabilitation counselor advised that appellant did not wish to continue the job search.
He noted that appellant’s efforts in the job search were not satisfactory as he did not follow up on
all job leads developed for him and was not motivated to find work.
In a January 29, 2008 closure memorandum, the rehabilitation counselor advised that an
updated labor market survey revealed the market was favorable for a cashier II, and that the

3

positions were readily available in sufficient numbers both full and part time in appellant’s
commuting area. The average weekly wage of a cashier II, DOT No. 211.462.010 was $302.00.
The rehabilitation counselor noted that appellant was not interested in any training services
which might have provided skill enhancement. He reported identifying employers with suitable
jobs for appellant but appellant did not obtain employment. The rehabilitation counselor noted
that there were 415 annual job vacancies for cashiers with an entry level of $6.20 per hour, based
on a state labor market survey, which matched appellant’s qualifications and medical restrictions.
The counselor further noted that the position was consistent with the medical restrictions
provided by Dr. Broadstone and the functional capacity evaluation of March 30, 2007.
On January 31, 2008 the Office issued a proposed reduction of compensation finding that
the evidence established that appellant was partially disabled and had the capacity to earn wages
as a cashier II, at the rate of $248.00 per week. The Office noted that this position was in
compliance with Dr. Broadstone’s restrictions and the functional capacity evaluation. The Office
referenced the rehabilitation counselor’s report which determined that appellant would be
employable as a cashier II which reasonably represents his wage-earning capacity.
Appellant submitted a functional capacity report dated February 8, 2008 from a
vocational evaluator. He stated that it took him seven days to recover from the functional
assessment. The evaluator recommended short-term vocational training which would enable
appellant to work from home in a sedentary job. In a statement dated February 15, 2008,
appellant asserted that the Office failed to consider that he had a broken screw in his back and
had developed arthritis. He contended that he was unable to perform a job search but gave it his
honest effort and only had two interviews in 90 days. In a report dated February 7, 2008,
Dr. Chandra noted tenderness around the medial and lateral radius of the left knee with a mild
effusion. He injected appellant’s left knee with Marcaine and recommended arthroscopic
debridement.
In a March 5, 2008 decision, the Office adjusted appellant’s compensation to reflect his
wage-earning capacity as a cashier II effective March 16, 2008.
Appellant requested reconsideration on March 11, 2008. In a February 20, 2008 report,
Dr. William A. Wray, a clinical psychologist, diagnosed chronic pain disorder, seizure disorder
and depressive disorder. He concluded that due to pain, physical limitations, adverse medication
effects, sleep disruption problems and clinical depression appellant was not capable of
successfully engaging in sustained employment activity of any type. A March 18, 2008 report
from Dr. Broadstone noted appellant was unable to sit or stand for more than three hours at a
time due to his condition.
In a decision dated May 1, 2008, the Office denied modification of the March 5, 2008
decision.

4

LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.2
Under section 8115(a) of the Federal Employees’ Compensation Act,3 titled
“Determination of Wage-Earning Capacity” states in pertinent part:
“In determining
compensation for partial disability, the wage-earning capacity of an employee is determined by
his actual earnings if his actual earnings fairly and reasonably represent his wage-earning
capacity.” Generally, wages actually earned are the best measure of a wage-earning capacity and
in the absence of evidence showing they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.4 If the actual earnings do
not fairly and reasonably represent wage-earning capacity, or if the employee has no actual
earnings, his wage-earning capacity is determined with due regard to the nature of his injury, his
degree of physical impairment, his usual employment, his age, his qualifications for other
employment, the availability of suitable employment and other factors and circumstances which
may affect his wage-earning capacity in his disabled condition.5 Wage-earning capacity is a
measure of the employee’s ability to earn wages in the open labor market under normal
employment conditions.6 The job selected for determining wage-earning capacity must be a job
reasonably available in the general labor market in the commuting area in which the employee
lives.7 In determining an employee’s wage-earning capacity, the Office may not select a
makeshift or odd lot position or one not reasonably available on the open labor market.8
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by the Office or to an Office wage-earning capacity specialist for selection of a position, listed in
the Department of Labor’s Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to his physical limitation,
education, age and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service.9 Finally, application of the principles set forth

2

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

3

5 U.S.C. § 8115.

4

Hubert F. Myatt, 32 ECAB 1994 (1981); Lee R. Sires, 23 ECAB 12 (1971).

5

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

6

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

7

Id.

8

Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

9

Karen L. Lonon-Jones, 50 ECAB 293, 297 (1999).

5

in Albert C. Shadrick will result in the percentage of the employee’s loss of wage-earning
capacity.10
ANALYSIS -- ISSUE 1
Appellant received compensation for total disability after his accepted conditions
precluded his return to work with the employing establishment. However, Dr. Broadstone,
appellant’s treating physician reviewed a functional capacity evaluation and advised that
appellant was not disabled for all work. Appellant was found capable of work in the medium
strength level, with restrictions of lifting up to 30 pounds occasionally and 15 pounds frequently
and carrying up to 30 pounds occasionally and 15 pounds frequently, frequent walking,
occasional stooping/repeated bending, kneeling to the right only and no crouching.
The Office referred appellant for vocational rehabilitation counseling. The vocational
counselor advised that appellant’s opportunities for employment were greatly reduced due to his
age, lack of transferable skills, length of unemployment, lack of motivation, failure to follow up
on leads and disabling conditions. After appellant was unable to secure employment, on
January 29, 2008 the vocational counselor identified the position of a cashier II, as work that
appellant would be capable of performing and which was available in his area.11 The vocational
counselor identified the position in the Department of Labor’s Dictionary of Occupational Titles,
DOT No. 211.462.010, and provided the required information concerning the position
description, the availability of the position within appellant’s commuting area and pay ranges
within the geographical area, as confirmed by state officials. He determined that the cashier II
position was in accord with appellant’s background, education, and experience.
The
rehabilitation counselor noted that the labor market survey revealed the market was favorable as
the cashier II was readily available in sufficient numbers both full and part time in appellant’s
commuting area. The average weekly wage of a cashier II was $248.00 per week with hiring
occurring regularly. The counselor further noted that the position was consistent with appellant’s
medical restrictions as set forth by Dr. Broadstone on June 15, 2007.
The Board finds that the Office met its burden of proof in reducing appellant’s
compensation based on his ability to earn wages as a cashier II. The medical evidence
establishes that appellant is capable of performing the duties required in the selected position of
cashier II. On June 15, 2007 Dr. Broadstone provided work restrictions based on the functional
capacity evaluation and noted that appellant could return to work full time, modified duty as
tolerated. The duties of the selected position conform with the recommended limitations. In a
subsequent report dated December 19, 2007, Dr. Broadstone recommended appellant continue
with the same physical restrictions. Other reports from Dr. Chandra, dated August 7 to
February 7, 2008, noted appellant was doing well and diagnosed bilateral osteoarthritis
10

Id. See Shadrick at 5 ECAB 376 (1953).

11

Where vocational rehabilitation is unsuccessful, the rehabilitation counselor will prepare a final report, which
lists two or three jobs which are medically and vocationally suitable for the employee and proceed with information
from a labor market survey to determine the availability and wage rate of the position. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reemployment:
Determining Wage-Earning Capacity, Chapter 2.814.8(b)
(December 1995); see also Dorothy Jett, 52 ECAB 246 (2001).

6

secondary to trauma and left worse than right and patellofemoral problems. However, these
reports do not establish that appellant was disabled of performing the duties required as a
cashier II.
The Board finds that the Office also considered the proper factors, such as availability of
suitable employment and appellant’s physical limitations, usual employment, and age and
employment qualifications, in determining that the position of cashier II represented appellant’s
wage-earning capacity. The weight of the evidence of record establishes that appellant had the
requisite physical ability, skill and experience to perform the position of cashier II and that such
a position was reasonably available within the general labor market of appellant’s commuting
area. The Office properly determined that the position of cashier II reflected appellant’s wageearning capacity and reduced appellant’s compensation effective March 16, 2008.
Appellant asserted that the Office failed to consider that he had a broken screw in his
back and had developed two types of arthritis. He further contended that he was unable to
perform a job search and that the stress and pain were more than he could bear. However,
appellant submitted no medical evidence to establish he was not qualified to perform the duties
of a cashier II. As noted, the medical evidence supports that he is physically capable of
performing the position as a cashier II and the rehabilitation counselor found that the position
was in accord with appellant’s background, education and experience. Appellant submitted a
functional capacity evaluation, dated February 8, 2008, in which the evaluator opined that based
on his situational assessment and subsequent pain it was questionable whether he could work a
public job. However, the question of whether appellant is medically able to work is a medical
question and the functional capacity evaluation is not from a physician.12 The evaluation also
fails to specifically address the position of cashier II.
The Board finds that the Office properly determined that the position of cashier II
reflected appellant’s wage-earning capacity effective March 16, 2008.
LEGAL PRECEDENT -- ISSUE 2
Once the loss of wage-earning capacity is determined, a modification of such
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated,
or the original determination was, in fact, erroneous.13 The burden of proof is on the party
attempting to show modification of the award.14

12

See 5 U.S.C. § 8101(2). This subsection defines the term “physician.” See also Charley V.B. Harley, 2 ECAB
208, 211 (1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician).
13

George W. Coleman, 38 ECAB 782, 788 (1987); Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

14

James D. Champlain, 44 ECAB 438 (1993); Jack E. Rohrabaugh, 38 ECAB 186, 190 (1986).

7

ANALYSIS -- ISSUE 2
After the Office properly found that appellant could perform the duties of a cashier II, the
pertinent medical issue is whether there had been any change in his condition that would render
him unable to perform those duties.15 For a physician’s opinion to be relevant on this issue, the
physician must address the duties of the constructed position.16 However, medical evidence
submitted by appellant after the loss of wage-earning capacity determination did not sufficiently
explain why the duties of the position of cashier II were unsuitable.
On February 20, 2008 Dr. William A. Wray diagnosed chronic pain disorder, seizure
disorder and depressive disorder and opined that, due to pain, physical limitations, adverse
medication effects, sleep disruption problems and clinical depression, appellant was not capable
of successfully engaging in sustained employment activity of any type. However, the Office did
not accept that appellant developed depression as a result of his work injury and Dr. Wray did
not otherwise explain how it was due to the accepted back or knee conditions. The Board has
found that vague and nationalized medical opinions on causal relationship have little probative
value.17
On March 18, 2008 Dr. Broadstone noted that appellant was unable to sit or stand for
more than three hours at a time due to his condition. However, he did not provide sufficient
medical rationale explaining how any of appellant’s injury-related conditions would disable
appellant from a position of a cashier.18 Dr. Broadstone did not specifically address the duties of
the cashier II position or note any change in appellant’s injury-related condition that would
render him unable to perform the position of cashier. Therefore, these reports did not establish
that appellant could not perform the duties of a cashier II.
The Board finds that there is no medical evidence which establishes a change in
appellant’s employment-related condition such that a modification of the Office’s wage-earning
capacity determination would be warranted. The evidence from Dr. Wray and Dr. Broadstone
does not establish that the position of cashier II was improper. Appellant also did not otherwise
establish a basis for modification by submitting evidence establishing that he had been retrained
or otherwise vocationally rehabilitated, or that the original determination was, in fact, erroneous.
Consequently, he has failed to carry his burden of proof to establish modification of the wageearning capacity determination.

15

Phillip S. Deering, 47 ECAB 692 (1996).

16

Id.

17

See Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
18

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

8

CONCLUSION
The Board finds that the Office properly determined that the position of cashier II reflects
appellant’s wage-earning capacity effective March 16, 2008. The Board further finds that
appellant did not submit sufficient evidence, following the Office’s October 16, 2006 decision, to
modify the Office’s loss of wage-earning capacity determination.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated May 1 and March 5, 2008 are affirmed.
Issued: January 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

